 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   Raof Alkhamaisi, individually and on                Case No.: 18-cv-00115-WQH-BGS
     behalf of all other similarly situated
12
     employees; and Salah Salea, individually            ORDER ON JOINT MOTION TO
13   and on behalf of all other similarly                EXTEND CLASS CERTIFICATION
     situated employees,                                 DEADLINE
14
                                       Plaintiffs,
15                                                       [ECF No. 27]
     v.
16
     Katmai Health Services, LLC; Katmai
17
     Government Services, LLC; and Does 1
18   through 25,
19                                   Defendants.
20
21         On November 2, 2018, Plaintiffs Raof Alkhamaisi and Salah Salea and Defendants
22   Katmai Health Services, LLC; Katmai Government Services, LLC (collectively, “the
23   Parties”) filed a Joint Motion to Extend Class Certification Deadline as the parties have
24   mediation scheduled for November 30, 2018 with Michael Loeb of JAMS. (ECF No. 27.)
25   Currently, the deadline to file a motion for class certification is November 13, 2018. (ECF
26   No. 26 at 3.)
27         The parties have “preliminarily agreed to attempt to resolve all Plaintiffs’ claims on
28   a class-wide basis and, in the event of the settlement, the Parties intend to stipulate to a

                                                     1
                                                                              18-cv-00115-WQH-BGS
 1   class certification order.” (Id. at 4.) They intend to “focus their time and energy on
 2   mediation and settlement efforts” and request that the November 13, 2018 deadline for
 3   Plaintiffs to file a class certification motion be extended until December 11, 2018. (Id.)
 4         Accordingly, good cause appearing, the Joint Motion to Extend Class Certification
 5   Deadline (ECF No. 27) is GRANTED. Plaintiffs’ motion(s) for class certification and for
 6   conditional certification of collective action under the Fair Labor Standards Act must be
 7   filed on or before December 11, 2018. Counsel for the moving party must obtain a motion
 8   hearing date from the law clerk of the judge who will hear the motion. The period of time
 9   between the date you request a motion date and the hearing date may vary from one district
10   judge to another. Failure to make a timely request for a motion date may result in the
11   motion not being heard.
12         IT IS SO ORDERED.
13   Dated: November 7, 2018
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                              18-cv-00115-WQH-BGS
